Benedict, J.
Under the circumstances disclosed by the evidence, the immediate cause of the stranding of the libelant’s boat upon the Negro Head rocks inside of Branford reef, upon Long Island Sound, is the conclusion arrived at by the master, when waked by the pilot, that it was proper to proceed in the fog rather than to anchor. If the master had then anchored, instead of proceeding, no disaster would have followed. The master knew that the pilot had hauled up to^east, and was proceeding upon the idea that he had passed Branford reef. He also knew, or was bound to know, that the pilot had hauled up without knowing the distance run, and had acted upon the belief that he had passed Branford reef, when he had no facts upon which to found such a belief. In hauling up to east the pilot had acted upon a mere guess, as the master knew. Between proceeding in the- fog upon a course based upon a mere guess of the pilot, and anchoring, by which safety would have been made sure, the master chose the former. To make such an election under the circumstances was, in my opinion, negligence, and renders the tug liable for the injuries caused the tow by the stranding that ensued.